 QUAD C CORPORATIONQuad C Corporation and Associated General Contrac-tors of California and California State Council ofCarpenters, United Brotherhood of Carpenters andJoiners of America. Case 20 CA 13623November 14. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PNEI.I()AND TRUESDAI.IOn June 27, 1979, Administrative Law Judge Jer-rold H. Shapiro issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondents, Quad C Corporation andAssociated General Contractors of California. SanFrancisco, California, their officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.I Respondents have excepted inferentially to certain credibility findingsmade by the Administrative Law Judge. It is the Board's established policynot to overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENTr OF THE CASE.JERROI.D H. SHAPIRO, Administrative Law Judge: Thehearing in this case was held on May 3, 1979, and is basedon unfair labor practice charges filed January 24, 1978. byCalifornia State Council of Carpenters, United Brother-hood of Carpenters and Joiners of America, herein calledthe California State Council of Carpenters. On August 21.1978. the General Counsel of the National Labor RelationsBoard issued a complaint alleging that Quad C Corporationand Associated General Contractors of California, hereinrespectively called Respondent Quad C and RespondentAGC. violated Section 8(a)(5) and (1) of the National La-bor Relations Act, as amended. herein called the Act. byrefusing to recognize and bargain collectively with the Cali-fornia State Council of Carpenters as the exclusive collec-tive-bargaining representative of Respondent Quad C's dry-wall installers. Respondents filed an answer denying thecommission of the alleged unfair labor practices.'Upon the entire record.2 including my observation of thewitnesses and upon consideration of the parties' briefs. Ihereby make the following:FINDING(S OF FA( II. t111 AlI.lt.(iED NFAIR L.AFO(R PRAt11(lISA. The FactsRespondent Quad C is licensed to operate as a generalcontractor in the construction industry, but does businessprimarily as a subcontractor. Since it started business in1972, Quad C has worked exclusively on projects involvingcommercial buildings. After the steel frame is erected andthe floors are poured. Quad C fireproofs the steel frameusing its own lathers, plasterers, and hod carriers. It theninstalls the interior ceilings and walls using its own journey-men and trainee drywall installers, who attach Sheetrock,commonly known as gypsum wallboard, to the walls andceilings. In addition to this drywall work the drywall install-ers perform conventional carpentry tasks which journey-men and apprentice carpenters are qualified to perform.Nonetheless. Quad C has alway ; hired journeymen andtrainee drywall installers to do all of the work connectedwith and surrounding the installation of the gypsum wall-board, including the conventional carpentry work, and paysthem the higher drywall installer rate of pay for all of thework. In this regard I note that Quad C, in describing itsbusiness, calls itself a "drywall" subcontractor.'Quad C's employees are members of various craft unionswith whom Quad C has collective-bargaining contracts.The dispute in this case involves the representation of thedrywall installers who are members of local unions affili-I Respondents, in the answer to the complaint, admit that RespondentQuad C and Respondent AGC and its employer members are employersengaged in commerce within the meaning of Sec. 2(6) and (7) of the Act andmeet the Board's applicable discretionary junsdictional standard. Also, Re-spondents admit that the California State Council of Carpenters is a labororganization within the meaning of Sec. 2(5) of the Act.2 The General Counsel's motion to correct transcript is granted.The record establishes that journeymen and apprentice carpenters arenot qualified to do drywall work, i.e.. install wallboard, because it requiresspecial skills not acquired through the carpenters' apprenticeship trainingprogram or while working as a carpenter. The result is that drywall installersmust go through a 2-1 /2-year apprenticeship training program which is sepa-rate and distinct from the carpenters' apprenticeship training program andthat drywall contractors, such as Quad C., pay their drywall installers sub-stantially more than carpenters because of their special skills and the specialnature of their work.4 In its answer to the complaint, Quad C admits that it is engaged inbusiness as "a drywall subscontractor." Also. in its AGC membership appli-cation Quad C represented that it performed "drywall" construction as asubcontractor.246 NLRB No. 75463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDated with the United Brotherhood of Carpenters and Join-ers of America, herein called the Carpenters' InternationalUnion. The question presented for decision herein is whichlabor organization affiliated with the Carpenters' Interna-tional Union, the California State Council of Carpenters, orthe 46 Counties Carpenters' Conference Board, is Respon-dent Quad C obligated to recognize as the bargaining repre-sentative of its drywall installers.Since commencing business in 1972 Quad C has beenparty to successive collective-bargaining agreements,known as the 46 Counties Agreement, entered into by andbetween various employer associations, including the Re-spondent AGC, on behalf of their employer-members, andthe Carpenters' International Union, on behalf of its localunions and district councils situated in the 46 northernCalifornia counties. This agreement is administered for theCarpenters' International Union by the 46 Counties Car-penters' Conference Board. Quad C initially became a partyto the 46 Counties Agreement by virtue of signing the 46Counties Memorandum Agreement whereby it agreed tocomply with the terms of the 46 Counties Agreement.Thereafter, in 1975, by joining the AGC and becoming a"regular" member of that organization, Quad C automati-cally became a party to the 46 Counties Agreement by vir-tue of its membership. The current 46 Counties Agreementis effective from June 16, 1977, through June 15, 1980. Sec-tion 7 of the agreement provides that "[t]he employerhereby recognizes the Union [referring to the Carpenters'International Union] as the sole and exclusive collective-bargaining representative of all employees and persons em-ployed to perform work covered by this agreement." Sec-tion 4, which defines the "work covered" by the agreement,reads in pertinent part: "All carpentry work on all con-struction, including but not limited to, construction, erec-tion, alteration, repair, modification, demolition, additionor improvement of or to a building or any other structure orconstruction." Regarding the hiring of applicants, section49 provides that employers are obligated to hire employeesto perform work covered by the agreement through em-ployment lists established by the local unions affiliated withthe Carpenters' International Union in whose geographicaljurisdiction the work is being performed. Section 40 of theagreement, entitled "wage rates," contains the hourly wagerates for the following job classifications: "journeyman car-penters," "hardwood floor layers," "shinglers," "power sawoperators." "steel scaffold erectors and/or steel shoringerectors," "saw filers," and "millwrights." These classifica-tions are identical to the ones included in the 1974-77predecessor to the current 46 Counties Agreement. Duringthe bargaining negotiations leading up to the current agree-ment the AGC proposed that the job classification "drywallhanger" be included in the agreement. The Union rejectedthis proposal and the AGC did not press the matter.Quad C's drywall installers, from the time Quad C firstbegan its operation in September 1972 until the early partof 1974, were employed pursuant to the terms and condi-tions of employment set forth in the 46 Counties Agree-ment. During this period this was the only collective-bar-gaining agreement between Quad C and the Carpenters'International Union or any of its affiliates. Quad C was nota party to the drywall master agreement between the Cali-fornia Drywall Contractors Association and the CaliforniaState Council of Carpenters effective August 1, 1971, toJuly 31, 1974. However, in early 1974, a representative of alocal union affiliated with Carpenters' International Union,which was furnishing Quad C with drywall installers underthe terms of the 46 C'ounties Agreement, notified Quad Cthat the Union would cease referring drywall installers toQuad C unless the Company became a party to the drywallmaster agreement. So, on February 26, 1974, in order toinsure itself a continuous supply of drywall installers, QuadC signed the drywall memorandum agreement wherebyQuad C, on behalf of itself; and the California State Coun-cil of Carpenters. on behalf of its affiliated local unions anddistrict councils, agreed that in consideration of servicesperformed and to be performed by "drywall installers"Quad C would agree "to comply with all wages, hours.working conditions, provisions and rules as set forth ...inthe Drywall Master Agreement dated August 1, 1971, toJuly 31, 1974 ...and any modifications, changes, exten-sions or renewals of' or to said Master Agreement whichmay be negotiated by the parties thereto." Quad C furtheragreed that "this agreement [referring to the drywall memo-randum agreement] shall remain in full force and effect un-til July 31, 1974. and shall continue from year to year there-after unless either party shall give written notice to theother of the desire to change or cancel at least sixty (60)days prior to July 31, 1974, or July 31 of any succeedingyear.Article 3 of the 1971-74 drywall master agreement,which agreement Quad C agreed to comply with by signingthe drywall memorandum agreement, provided that QuadC recognize the California State Council of Carpenters "asthe exclusive bargaining representative of all employees andpersons employed to perform work covered by the Agree-ment." And, the "work covered" by the agreement as de-scribed in article 1 is as follows:ARTICLE IWORK COVERED BY THIS AGREEMENTThe work covered by this Agreement shall includebut shall not be limited to the following describedwork at the construction job site:Section 1. The installation, carrying, transportation.handling, stocking, and scrapping of all materials andcomponent parts of all types of ceilings regardless oftheir materials or composition or method or manner ofinstallation, attachment or connection, including butnot limited to all hangers: carrying channels, cross fur-ring, stiffeners, braces, all bars regardless of material ormethod of attachment, all integrated gypsum wall-board ceiling heat panels, all radiant heat ceiling back-ing, all main tees, all cross tees, all splines, all wall andceiling angles or moulding, all backing board and allfinish ceiling materials, regardless of method or man-ner of installation.Section 2. All work in connection with the installa-tion, erection and/or application, carrying, transporta-tion, handling, stocking of all materials and compo-nent parts of wall and partitions regardless of theirmaterial composition or method or manner of their in-stallation, attachment or connection, including but not464 QUAD C CORPORATIONlimited to all floor ceiling runners, studs, stiffeners.cross bracings, fire blocking resilient channels, furringchannels, doors and windows including frames, casingmoulding, base accessory trim items, gypsum drywallmaterials, laminated gypsum systems, backing boardfor all systems, including but not limited to thin coatand other finished systems, plastic and/or paint fin-ished bases, finish board. fireproofing of beams andcolumns, fireproofing of chase, sound and thermal in-sulation materials, fixture attachments including alllayout work, preparation of all openings for lighting.air vents or other purposes, and all other necessary orrelated work in connection therewith.Section 3. No limitation shall be placed on the workcovered by this Agreement by reason of the surface ortexture or purpose for which the materials describedherein are used, designed or intended.Section 4. It is further specifically understood thatthe installation. tieing and connection of all types oflight iron and metal studs and all types of light ironfurring erected to receive the materials specified in thisarticle, including but not limited to gypsum wallboard,walls, partitions, gypsum wallboard, ceiling heat pan-els, backing boards, plastic or acoustical materials orany material attached to the above-described light ironconstruction is specifically included in the work cov-ered by this Agreement.Section 5. The provisions of this Article shall not beused or applied in any manner so as to be inconsistentwith any applicable provision of the following Agree-ments:a. 46 Northern California Counties CarpentersMaster Agreement;b. I I Southern California Counties Carpenters Mas-ter Agreement;c. San Diego Carpenters Master Agreement.The drywall master agreement also contains a union-secu-rity clause whereby after their eighth day of employmentemployees covered by the agreement must become a mem-ber in good standing of the local carpenters' union whichhas the territorial jurisdiction in which the employer isdoing business. Also, the agreement requires the employerto hire employees to perform the work covered by theagreement using employment lists established by the localunions affiliated with the Carpenters' International Unionin whose geographical jurisdiction the work is being done.Finally, the agreement by its terms (art. 21) provides thatupon its termination date, July 31., 1974, that the agreementshall continue to remain in full force and effect from year toyear thereafter without change or modification, unless oneof the parties gives written notice to the other party of pro-posed changes or modifications at least 60 days, but in noevent more than 90 days prior to July 31, 1974. On August1, 1974, the parties to the 1971-74 drywall master agree-ment amended, modified, and renewed the agreement andentered into a new agreement effective August 1, 1974, toJuly 31, 1977. The substantive terms of the 1971-74, agree-ment which have been set out above are identical to thosecontained in the new agreement.Following Quad C's execution of the drywall memoran-dum agreement on February 26. 1974, Quad C compliedwith all of the terms of the drywall master agreement fromFebruary 26. 1974, through approximately August 1974. atwhich time it took the position that since the drywall mas-ter agreement had terminated as of July 31. 1974. thatQuad C was not obliged to comply with the terms of thesuccessor agreement.On May 12. 1975. Quad C's president, Robert Chaney.wrote the California State Council of Carpenters statingthat his company was not a party to the drywall masteragreement "for the contract term beginning August .1974.and ending July 31. 1975." but if there was any questionabout the Company's contractual obligation then. "pursu-ant to the applicable provisions of the Drywall MasterAgreement, Quad C Corporation hereby gives written no-tice that it will not be a party to the Drywall Master Agree-ment for the contract term beginning August I. 1975. andending July 31, 1976." In reply, the California State Coun-cil of Carpenters, through its lawyer, by a letter dated May21, 1975. advised Chaney, "Your purported notice to termi-nate the agreement is untimely and accordingly. my clientwill expect you to live up to all of its terms" and threatenedto take "appropriate action" if Quad C failed to live up tothe terms of the current drywall master agreement. Quad Cignored this warning and in certain respects did not abideby the terms of the 1974 77 drywall master agreement:The California State Council of Carpenters retaliated byfiling a contractual grievance against Quad C. The jointadjustment board which handles such grievances under thedrywall master agreement's grievance procedure found thatQuad C had violated the agreement in several respects andfined it. By letter dated January 20, 1977. the joint adjust-ment board notified Quad C of its award. Quad (' refusedto comply with the board's award so that California StateCouncil of Carpenters instituted a lawsuit to enforce theboard's award. By letter May 3. 1977, addressed to the Cali-fornia State Council of Carpenters, Quad C's president,Robert Chaney, in response to the lawsuit, reiterated theCompany's position that it was not a party to the 1974-77drywall master agreement and explained that in February1974 it had signed the drywall memorandum agreement"under duress" but that, in any event, its obligation toabide by this agreement had terminated because thereafterQuad C had signed the 46 Counties Memorandum Agree-ment and on May 12, 1975, had given timely written noticethat it would not be a party to the drywall master agree-ment effective August 1, 1975. Chaney concluded this letterwith the statement that should the court decide that QuadC was still legally bound to comply with the terms of thecurrent drywall master agreement, that "Quad C herebygives written notice that it will not be a party to the Dry-wall Master Agreement with the contract term beginningAugust I, 1977." The California State Council of Carpen-ters treated the aforesaid letter as a timely notice of QuadC's intention to terminate its obligation under the drywallmemorandum agreement to abide by the successor to thecurrent drywall master agreement negotiated by the parties.On September 16. 1977. Michael Roger. the attorney forCalifornia State Council of Carpenters, wrote Quad C that'The record reveals that Quad (' did, however, comply with the agree-ment's wage provisions.465 I) ECISIONS OF NATIONAL. I.ABOR RELATIONS BOARDsince it had given timely notice to terminate the terms of the1974 77 drywall master agreement, that the CaliforniaState Council of Carpenters requested a meeting with theCompany to negotiate a new contract for the Company'sdrywall installers and asked the Company to contact theUnion to arrange for such a meeting. In answer Quad C,through its attorney. I.ouis (iiraudo, by letter dated Sep-tember 21. 1977, advised Roger that "[ilt is the position of'Quad C that they are not signators to any I)rywall MasterAgreement. The Company does not feel compelled to nego-tiate as it is a member of AGC and is advised by them thatthe work it performs is covered under the A<GC Agreementswith the California State Council of Carpenters." (jiraudopromised to discuss the matter with AGC's attorney and tocontact Roger the week of September 26 to discuss the mat-ter. Giraudo failed to contact Roger as promised, so Roger.by letter dated October 6, 1977. repeated his previous bar-gaining demand and asked that either Giraudo or a repre-sentative of AGC(' make immediate arrangements for a ne-gotiation meeting. Giraudo answered by letter datedOctober 13. 1977. in which he stated: "Quad C' is a memberof' AG(;(. and as such has relinquished its bargaining rightsto that organization. Quad C is informed and believes thatall of the work it is presently performing is covered by theagreements negotiated by and between the CarpentersUnion and AG(('. As such, your demand tor negotiationsshould be made directly to A(;('."On October 21. 1977. Roger wrote Gordon Douglas,AGC'"s assistant labor relations director, and explained tohim that he represented the California State C'ouncil of'Carpenters and that the Union was demanding that QuadC' bargain with it concerning the terms and conditions ofemployment of Quad C's employees who performed dry-wall work. Roger enclosed Giraudo's October 13 letterwherein Giraudo stated that the Union's demand for recog-nition should be made to AGC,. and Roger asked Douglasthat a representative of AGC contact Roger to arrange fornegotiation meetings over the terms and conditions to beapplied to Quad C's employees performing drywall work.When there was no response to this letter, Roger. againwrote AGC on December 19, 1977, and demanded that arepresentative of AGC meet with the California StateCouncil of Carpenters "to discuss the Quad C situation.including but not limited to the negotiations of terms andconditions to be applied to Quad C's Drywall employees forthe period 1977 1980." In reply the AGC, through its attor-ney, Lawrence Kay, by letter dated January 11. 1978, in-formed Roger:Quad C Corporation is a regular member of the AGCof California and has been since August 1975. As suchQuad C is and has been since that time bound to theAGC Agreements with all the basic crafts, includingthe Carpenters .... The AGC Agreement [referring tothe 46 Counties Agreement] covers all carpentry workand is the only carpenters agreement negotiated by theAGC on behalf of its regular members. Section 4 of theMaster Agreement "work covered" specifically states:[Quotes sec. 4 of the 1977-80 46 Counties Agreement].It is therefore the position of AGC that we do not havethe power of attorney from Quad C to represent themin negotiations or administration of' any agreementsother than the basic trade agreements, including theCarpenter Agreement....While the AGC is always willing to meet with anyunion and its representatives to discuss an allegedproblem involving one of its members, we do not eel itis our obligation to meet and negotiate terms and con-ditions for work covered by the Carpenter MasterAgreement to which Quad C' is already currently sig-natory ....Upon receipt of AGC's January 1 , 1978. letter, the Cali-fornia State Council of Carpenters, on January 24, 1978.filed the instant unfair labor practice charges with the Na-tional .Labor Relations Board charging Respondents Quad(' and AC with an illegal refusal to bargain with thisunion. In its response to these charges the AG(C, through itsattorney, by letter dated February 3, 1978. notified theBoard:AGC takes the position that the work currently beingperformed by Quad C, and having been performed inthe past, is work covered under the AGC Master La-bor Agreement with the Carpenters Union. It is ourposition that Quad C is bound to the terms and condi-tions of that Master l.abor Agreement and we do nothave the authority under our by-laws nor from Quad Cto amend or modify the terms and conditions of' thatMaster I.abor Agreement.Quad C'. through its attorney by letter dated February 6,1978, likewise informed the Board:Quad (' Corporation has always taken the positionthat the Master Carpenters Agreement covered all andany carpentry work and is the only Carpenters' Agree-ment negotiated by A(iC on behalf of its members.Section 4 of that Master Agreement, entitled "workcovered." specifically states: [Quotes from 1977-80 46Counties Agreement]. It is the position of Quad C thatthe drywall work done by Quad C Corporation is workdone by carpenters and is covered under the AGCAgreement .... [lit is the further position of Quad CCorporation that it will not and cannot negotiate acontract with the carpenters that contemplates theregulation of terms and conditions for work alreadycovered by the Carpenters Master Agreement. In effectthe Carpenters Union is requesting that Quad C enterinto two agreements for the same work performed.B. Conclusionan FindingsOn February 26, 1974, Quad C recognized the CaliforniaState Council of Carpenters as its drywall installers exclu-sive collective-bargaining representative and entered into adrywall memorandum agreement with that union whereinQuad C agreed to abide by all of the terms of the 1971 74drywall master agreement negotiated by the CaliforniaState Council of Carpenters and the California DrywallContractors Association and any modifications, changes,extensions, or renewals of said agreement. The drywallmemorandum agreement, by its terms, was to "remain infull force and effect until July 31, 1974" and "continue fromyear to year thereafter" unless Quad C gave "written no-tice" of termination to the Union "at least 60 days prior to466 QUAI) C (CORPORAT'IONJuly 31. 1974, or July 31 of any succeeding year." Quad Cfailed to give timely notice of termination prior to the July31, 1974, termination date: thus. Quad C was obligated toabide by the terms of the new drywall master agreemententerd into by the Union and the Association on August 1.1974. effective August 1, 1974. to July 3 1,. 1977. Thereafter.on May 3 1, 1977, Quad C gave tinmel notice of its intent toterminate the drywall memorandum agreement. The ('ali-fornia State Council of Carpenters acknowledged the time-liness of this notice of termination and. in September andOctober 1977, demanded that Quad (' bargain with it aboutthe terms of a new contract covering its drywall installers.Quad C refused and, among other things. advised theUnion that since Quad C was a member of the AGC thatthe Union's bargaining demands should be directed to thatorganization. The Union directed its bargaining demands tothe AGC which rejected them.' It is the aforesaid conduct.the refusal of Quad C and AGC to bargain with the ('Califor-nia State Council of Carpenters for a contract coveringQuad C's drywall installers. which the complaint allegesconstitutes a refusal to bargain with the meaning of Section8(a)(5) of the Act.It is well settled that an emploNer's recognition of a unionas the collective-bargaining representative of a unit of itsemployees gives rise to a presumption that a majority ofthose employees desire representation hb the union. Thispresumption of majority support continues as an irrebut-table presumption during the term of a collective-bargain-ing agreement and continues as a rebuttable presumptionafter its expiration. See N. L. R. B. v. Crinipte v, hl.., 517 F.2d501. 503 (Ist Cir. 1975); Pioneer Inn A.ssoiales, d/h/a Pie)-neer Inn and Pioneer Inn Casino. 228 NLRB 1263 (1977).enfd. 578 F.2d 835 (9th Cir. 1979). In the instant case, onFebruary 26. 1974, Quad C recognized the Califiornia State6I reject Respondents' contenllon that Quad f's May 12. 1975. letter tothe California State Council of Carpenters. wherein it stated it would not bea party to the drywall master agreement "for the contract term beginningAugust .1975. and ending July 31. 1976." was sufficient to terminate QuadC's obligation to abide by the 1974 77 drywall master agreement For. underthe terms of the drywall memorandum agreement Quad C agreed to complywith any "modifications. changes, extensions or renewals of or to" the 197174 drywall master agreement "which may be negotiated by the parties."Inasmuch as the parties to the drywall master agreement negotiated a newcontract to succeed the 1971-74 agreement and did this prior to Quad C'sMay 12. 1975. letter of termination, this letter was untimely. See Ted HicAsand Associates. Inc., 232 NLRB 712 11977) Phoenr Air Conditioning. Inc.231 NLRB 341 (1977).I reject Respondent AGC's contention that it was without authority torepresent Quad C in contract negotiations covering Quad C's drywall work-ers with the California State Council of Carpenters. Art. 8 of AGC's bylawsbelies this contention. By virtue of art. 8 AGC's board of directors has thepower on behalf of members such as Quad C "to negotiate labor agree-ments" with the "United Brotherhood of Carpenters and Joiners of Amer-ica" and its "affiliates" which "cover job site construction operations" andfurther provides that no member of AGC, such as Quad C, shall bargainIndependently with the "United Brotherhood of Carpenters and Joiners ofAmerica" or its "affiliates" concerning "job site construction operations."Clearly, as Quad C recognized in its letter of October 13. 1977. to the mem-ber and as such had relinquished its bargaining rights to AGC, Quad C. byvirtue of its membership in the AGC, designated that organization as itsbargaining representative, in connection with the negotiations of a contractcovering its drywall workers. In addition. it is significant that the AGC n itsFebruary 3, 1978, letter to the Board defending its refusal to bargain did notdefend on the ground that it was without authonty to represent Quad C:rather it took the position that Quad C's drywall workers were already cov-ered by the terms of the 46 Counties Agreement which the AGC had nopower to amend or modify.Council of Carpenters as the exclusive bargaining repre-sentative of its drywall workers and entered into a collec-tive-bargaining agreement with that union which Quad Callowed to renew itself for another 3 years. nder thesecircumstances. Quad C, upon the termination of the 197477 drywall master agreement. was obligated to bargain withthe ('alifornia State ('ouncil of Carpenters as the represent-ative of its drywall workers absent a showing that theUnion in fact no longer had majority support or that QuadC had a reasonable doubt based upon objective consider-ations. of the union's continued majority status. See PioneerInnl .,4sociates, supra. Respondent makes no contention thatthe C'alifornia State Council of Carpenters did not representa majority of Quad C's drywall workers or that Quad C hada reasonable doubt that this was so: rather, Respondentsurge that the complaint be dismissed because: ( I ) the dry-wall memorandum agreement was a prehire agreementsanctioned hb Section 8f). hence, it did not give rise to apresumption of majority status on behalf of the CaliforniaState Council of Carpenters: (2) the drw,,all memorandumagreement was not validly entered into pursuant to Section8(f) as it was the product of coercion: (3) the drywallmeniorandum agreement did not cover an appropriate hai-gaining unit: and (4) Quad C's drywall workers are repre-sented by the Carpenters' International Union and are cov-ered bh the terms of the 46 C(ounties Agreement betweenAGC and the Carpenters' International Union.hem I: Respondent's contention that the drywall memo-randum agreement does not give rise to the usual presump-tion of majority status on behalf of the California StateCouncil of Carpenters inasmuch as it was an 8(f) contract'is without merit. I recognize that since an 8(f) contract canexist without majority tatus, there is no presumption ofmajority status that flows from the mere existence of the8(f) contract. See R. J. Slith (Consruction C(o.. n(.. 191NLRB 693, 695 (1971); Dee (Cee For Covering, Inc.. ec..,232 NLRB 421. 421 422 (1977). But an 8(f) contract willcreate a presumption of majority status where a majorit ofthe employees covered by the contract are members of theunion. See N.L.R.B. v. David F Irvin and James B.McKelvy, d/b/a The Inrin-McKelhy Co.. 475 F.2d 1265 (3dCir. 1973); Haberman Construction ConmpanL, 236 NLRB 79(1978) I M Constructio Co.. Ine., 241 Nl RB 584 (1979).In the instant case the parties stipulated that at all timesmaterial herein all of the drywall workers employed byQuad C were members of local unions affiliated with theCalifornia State Council of Carpenters. It is for this reasonthat I reject Respondents' contention that Quad C's collec-tive-bargaining relationship with the California State Coun-cil of Carpenters does not give rise to a presumption ofmajority status.Item 2. Likewise I reject Respondents' further contentionthat the drywall memorandum agreement was not validlyentered into because it was the product of coercion. Re-spondents appear to be taking the position that the Califor-nia State Council of Carpenters committed an unfair laborpractice by coercing Quad C into signing the drywallI Sec 8(f1 , ff the Act permits a cnstruction Industry employer to enterinto a "prehire" contract with a union prior to the establishment of theunion's majority status.467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmemorandum agreement when it threatened to cease refer-ring drywall workers to Quad C if it did not sign the agree-ment. But even if such conduct were illegal when it oc-curred (but see Los Angeles Building & Construction TradesCouncil, et al. (Donald Schriver, Inc.), 239 NLRB 264(2978)), it is now barred by the 6-month limitations periodset forth in Section 1O(b) of the Act. N.L.R.B. v. Tragniew.Inc., 470 F.2d 669, 673 (9th Cir. 1972); Lane-Coos-Curri-Douglas Counties Building and Construction Trades Councilv. N.L.R.B., 415 F.2d 656, 659, fn. 7 (9th Cir. 1969). In anyevent, it does not appear that the California State Councilof Carpenters' threat to refrain from supplying drywall in-stallers to Quad C impugns the validity of the drywallmemorandum agreement since the parties stipulated that atall times material, which includes February 26, 1974, thedate the agreement was signed, all of Quad C's drywallworkers were members of local unions affiliated with theCalifornia State Council of Carpenters.Item 3. Regarding Respondents' contention that a unit ofQuad C's drywall workers does not constitute an appropri-ate bargaining unit, the record establishes that Quad C em-ploys latherers, plasterers, hod carriers, and drywall install-ers. Its latherers, plasterers, and hod carriers arerepresented respectively by the Latherers, Plasterers, andLaborers Unions with whom Quad C has separate collec-tive-bargaining agreements. Its remaining employees, whoperform the drywall work, are members of local unions af-filiated with the Carpenters' International Union. Althoughthese workers perform a substantial amount of conven-tional carpentry work, they are either journeyman or train-ee drywall installers. The drywall installers work togetherdoing the same work, possess the same identifiable skills,receive the same rate of pay, and work under the sameterms and conditions of employment. In view of the forego-ing, I am satisfied that Quad C's drywall installers are areadily identifiable and homogeneous grouping of construc-tion tradesmen with a community of interest separate andapart from the other workers. See Hvchem Constructors,Inc. et al., 169 NLRB 274, 276 (1968); R. B. Butler, Inc.,160 NLRB 1595, 1600 (1966). Therefore, and inasmuch asQuad C has always treated its drywall installers as a sepa-rate unit of employees, I conclude that they constitute anappropriate unit for bargaining purposes.9Item 4. In support of their contention that Quad C's dry-wall installers are covered by the 46 Counties Agreement,Respondents point out that Quad C has continously been aparty to the 46 Counties Agreement, that when it first be-gan operations in September 1972 Quad C employed em-ployees classified as drywall installers pursuant to the termsof the 46 Counties Agreement which contains a work cover-age provision broad enough to cover this kind of work,'"and that the majority of the work performed by Quad C'sdrywall installers consists of conventional carpentry workwhich normally would be covered by the terms of the 469 The fact that a substantial amount of the work done by Quad C's drywallinstallers is conventional carpentry work of the type covered by the 46 Coun-ties Agreement does not detract from this conclusion inasmuch as Quad Cchooses to employ drywall installers to perform the conventional carpentrywork as well as the drywall work.O0 As described. supra, the work coverage provision covers "all carpentrywork on all construction."Counties Agreement. But, as pointed out by the GeneralCounsel, there is other more convincing evidence which in-dicates that when Quad C, in February 1974, signed thedrywall memorandum agreement, it recognized the Califor-nia State Council of Carpenters as its drywall installers'collective-bargaining representative and agreed to abide bythe terms of the drywall master agreement, instead of the 46Counties Agreement, in establishing the terms and condi-tions of employment for these employees.The installation of gypsum wallboard is recognized byemployers in the construction industry in the State of Cali-fornia as a specialty trade performed by craftsmen who pos-sess special skills separate and apart from the special skillspossessed by journeyman carpenters. Drywall installershave their own apprenticeship program which is separateand distinct from the apprenticeship training program forjourneyman carpenters. Employers, such as Quad C, whoare drywall contractors, usually employ persons classifiedas journeyman and trainee drywall installers rather thanemployees classified as journeyman and apprentice carpen-ters. Also, for at least 20 years the California State Councilof Carpenters, on behalf of the local unions and districtcouncils in the State of California affiliated with Carpen-ters' International Union, has negotiated successive drywallmaster agreements with the California Drywall ContractorsAssociation, which cover all work connected with the in-stallation of gypsum drywall material on walls and ceilings,whereas the work coverage provision of the 46 CountiesAgreement fails to mention drywall work. And, althoughthe 46 Counties Agreement includes a wage rate for theclassification "journeyman carpenters" as well as wagerates for several other specialty job classifications which fallunder the jurisdiction of the Carpenters' InternationalUnion, it significantly omits the classification for "drywallinstaller" which is specifically included in the drywall mas-ter agreement. In fact, during the negotiations for the cur-rent 1977-80 46 Counties Agreement Respondent AGC un-successfully attempted to include the classification of"drywall hangers" within the coverage of the agreement.The foregoing circumstances indicate that it was the in-tent of the Carpenters' International Union and its affili-ates, including the California State Council of Carpenters,that the position of drywall installer should be covered bythe provisions of the drywall master agreement rather thanthe 46 Counties Agreement. Thus, it is not suprising that, inFebruary 1974, a business representative from a local car-penters' union informed Quad C that the carpenters' unionswould no longer honor Quad C's requests for carpentersclassified as drywall installers under the terms of the 46Counties Agreement, but would continue to supply Quad Cwith carpenters classified as drywall installers only if itagreed to employ them pursuant to the terms of the drywallmaster agreement. Quad C agreed to do this and on Febru-ary 26, 1974, signed the drywall memorandum agreementwhich, by its terms, obligated Quad C to recognize the Cali-fornia State Council of Carpenters as its drywall installers'collective-bargaining representative and obligated Quad Cto abide by the terms of the drywall master agreement inconsideration for services to be performed by the "drywallinstallers" furnished it by the several local carpenters'468 QUAD C CORPORATIONunions. These circumstances indicate that there can be nodoubt that Quad C knew when it signed the drywall memo-randum agreement that as of that date the terms and condi-tions of employment of its workers classified as journeymanand trainee drywall installers were no longer governed bythe 46 Counties Agreement, but were governed by the dry-wall master agreement. Indeed, Quad C, for the remainderof the term of the 1971-74 drywall master agreement,abided by its terms in connection with its employment ofworkers classified as drywall installers. These circumstancespersuade me that Respondents' contention that Quad C, inestablishing the terms and conditions of employment for itsdrywall installers, is obliged to abide by the 46 CountiesAgreement is without merit. Rather, I find that Quad C'sworkers classified as drywall installers were covered by theterms of the drywall master agreement from February 26,1974, when Quad C signed the drywall memorandumagreement, until July 31, 1977, when pursuant to a timelynotice of termination that agreement was terminated. Dur-ing this period Quad C was obliged to comply with all ofthe terms and conditions of the drywall master agreementin employing workers classified as drywall installers andupon the termination of the agreement, under settled prin-ciples of law, was obligated to bargain in good faith for anew agreement with the California State Council of Car-penters as the exclusive representative of the Company'sdrywall installers.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAWI. Respondents Quad C and AGC are employers en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. The California State Council of Carpenters is a labororganization within the meaning of Section 2(5) of the Act.3. All journeyman and trainee drywall installers em-ployed by Quad C within the State of California, but ex-cluding all other employees, professional employees,guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein, California State Councilof Carpenters has been and is now the exclusive representa-tive of all the employees in the aforesaid bargaining unit forthe purposes of collective bargaining within the meaning ofSection 9(a) of the Act.5. By refusing to bargain with the California State Coun-cil of Carpenters as the exclusive representative of the em-ployees in the aforesaid unit Respondents Quad C andAGC have engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"The Respondent, Quad C Corporation and AssociatedGeneral Contractors of California, San Francisco, Califor-nia, their officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain with California State Council ofCarpenters, United Brotherhood of Carpenters and Joinersof America, as the exclusive representative of the followingappropriate bargaining unit:All journeyman and trainee drywall installers em-ployed by Quad C Corporation within the State ofCalifornia, but excluding all other employees, profes-sional employees, guards, and supervisors as defined inthe Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith California State Council of Carpenters, United Broth-erhood of Carpenters and Joiners of America. as the exclu-sive representative of all employees in the appropriate unit,described above, with regard to rates of pay. wages, hoursof employment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at their offices and construction premises copiesof the attached notice marked "Appendix."" Copies of saidnotice. on forms provided by the Regional Director for Re-gion 20, after being duly signed by Respondents' authorizedrepresentatives, shall be posted by Respondents immedi-ately upon receipt thereof, and be maintained by them for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customar-ily posted. Reasonable steps shall be taken by Respondentsto insure that said notices are not altered, defaced, or cov-ered by other material.(c) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.t In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Ltabor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words i the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "'Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED B ORDER OF ItENAItIONAI. LABOR REI.Al()NS BOARDAn Agency of the United States GovernmentWE WILI. NOT refuse to bargain with California StateCouncil of Carpenters, United Brotherhood of Carpen-469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDters and Joiners of America, as the exclusive represent-ative of employees in the following appropriate unit:All journeyman and trainee drywall installers em-ployed by Quad C Corporation within the State ofCalifornia, but excluding all other employees, pro-fessional employees, guards, and supervisors as de-fined in the National Labor Relations Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL recognize and, upon request, bargain col-lectively with the aforesaid union as the exclusive rep-resentative of all employees in the appropriate unit,described above, with regard to rates of pay, wages,hours of employment, and other terms and conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement.QUAD C CORPORATIONASSOCIATED GENERAL CONTRAC(TORS OF CALIFOR-NIA470